internal_revenue_service 4920dal eo mandatory review commerce street dallas tx release number release date date date legend org organization name xx date department of the treasury employer identification no person to contact employee id number tel fax form required to be filed tax years june 20xx and subsequent years last day to file a petition with the united_states tax_court see explanation below address address uil org address certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective as of the date of this letter for the following reason s you do not qualify as an organization described in ilr c sec_501 because you did not operate exclusively for exempt purposes within the meaning of sec_501 you did not serve any community purpose and your net_earnings inured to the benefit of your shareholders directors officers based on the contracts loans and other arrangements made with the for profit organizations owned and controlled by your shareholders directors officers contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 or because you have filed a voluntary chapter petition under the bankruptcy code on may 20xx the organization filed a voluntary chapter petition in the united_states bankruptcy court for the northern district of state case no the issuance of a notice of revocation does not violate the automatic_stay if you decide to contest this determination under the declaratory_judgment provisions in sec_7428 the last date to file a petition with the united_states tax_court is july 20xx if filing of the tax_court petition is not prohibited by the automatic_stay imposed by the bankruptcy code if the automatic_stay was in effect on the date of this letter or comes into effect during the period from the date of this letter through july 20xx see the description of how to calculate the last date to file a petition below you have various options in responding to this letter you do not have the first option of filing a petition with the united_states tax_court because on the date that we issued the notice of revocation the automatic_stay against tax_court proceedings is in effect and this automatic_stay prohibits a person in bankruptcy from filing a petition with the tax_court until the automatic_stay is lifted or terminated by operation of law a second option is to request the bankruptcy court to lift the automatic_stay under bankruptcy code sec_362 so that you can file a tax_court petition while you are still in bankruptcy if you file a tax_court petition while the automatic_stay is still in effect the tax_court will dismiss your petition for lack of jurisdiction a third option is to petition the tax_court after the automatic_stay is no longer in effect by operation of law generally the automatic_stay terminates by operation of law at the earliest of the time the bankruptcy case is closed the time the bankruptcy case is dismissed or in an individual chapter case or a case under chapter or the time a discharge is granted or denied by the bankruptcy court when to file a petition second and third options---if the automatic_stay is in effect as of the date of this letter and prohibits the filing of a tax_court petition you may file a tax_court petition after the automatic_stay is lifted by the bankruptcy court or when the automatic_stay is no longer in effect by operation of law if the automatic_stay was in effect as of the date of this letter then once the automatic_stay is terminated you have days from the date it was terminated days if we mailed this letter to an address outside of the united_states plus the additional day period set out in sec_6213 of the internal_revenue_code to file your tax_court petition contact the clerk of the appropriate court for rules for filing petitions for declaratory judgments to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c all petitions for declaratory judgments must be filed with the tax_court at this address attach a copy of this letter and copies of all statements that you receive with this letter you may represent yourself or you may be represented by anyone admitted to practice before the tax_court the tax_court cannot consider your case if the petition is filed late the petition is considered timely filed if the u s postmark date falls within the or day period stated above and as extended by sec_6213 if applicable and the envelope containing the petition is properly addressed to the tax_court with the correct postage affixed contacting the internal_revenue_service irs for more information or receiving other correspondence from the irs will not change the allowable period for filing a petition with the tax_court if you do not file a petition with the tax_court within the applicable time limits discussed above your exempt status will be revoked getting answers to any questions if you have any questions about this letter you may write to or call the contact person whose name telephone number employee identification_number and irs address are shown on the front of this letter if you write please include your telephone number the best time for us to call and a copy of this letter to help us identify your account you may wish to keep the original letter for you records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person can access your tax information and help you to get answers also you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not s substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition with the tax_court the taxpayer_advocate can ensure that a tax matter gets prompt and proper handling when it may not have been resolved through normal channels if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued the notice_of_determination however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely doughlas h shulman commissioner by nanette m downing director eo examinations enclosures publication copy of this letter cc poa internal_revenue_service date date org address department of the treasury tax exempt and government entitie sec_401 w peachtree st room stop 501-d atlanta georgia taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely cheryl cross internal revenue_agent enclosures publication publication report of examination letter rev catalog number 34809f form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20x x06 org legend org organization name state state secretary secretary ra xx date bm-1 bm-2 bm treasurer treasurer address address city city vice president vice president ra-1 ra-2 ra-3 co-1 thru co-17 thru companies issue whether org whose primary purpose and activity is selling human tissue operates exclusively for exempt purposes within the meaning of sec_501 facts based on the form_1023 application_for recognition of exemption filed on august 19xx the org org was granted exempt status under c of the internal_revenue_code in a determination_letter dated june 19xx the form_1023 stated that the organization’s primary purpose was to distribute musculoskeletal tissue to medical centers throughout the country for surgical transplantation in so doing its mission is to improve the quality of life for patients in need of musculoskeletal allographs to assure that all tissue placed for surgery is safe and efficacious by operation in a quality environment to provide tissue services to the medical community in an efficient cost-effective manner and to honor the intent of donor families by serving as a professional link in the chain of custody for their gifts until they are placed for patient use the form stated that the source of the organization’s financial support would be from gross_receipts from providing transplantatable tissue allographs to medical centers physicians dentists and other appropriate persons or facilities org was incorporated under the non-profit corporation laws of the state of state on october 19xx the incorporators and officers of org were and are currently bm- and bm-2 husband and wife the purpose of org is to procure process and distribute transplantable allograft materials to the medical industry article dollar_figure of the articles of incorporation states that the united_states food and drug administration fda regulates tissue banks tissue banks are required_by_law to abide by the fda regulations the american association of tissue banks aatp also monitors tissue banking through the process of peer review org had aatp accreditation for the period of december 20xx through march 20xx inclusive the form_990 return of organization exempt from income_tax for the period ending june 20xx dated july 20xx and received by the irs on august form 886-a rev department of the treasury - internal_revenue_service page form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx06 20xx shows the following officers president - bm-1 vice-president - vice president vice-president - secretary and secretary treasurer - bm-2 the following individuals were on the of board_of directors of org for the years 20xx 20xx 20xx 20xx and 20xx bm-1 bm-2 vice president secretary and treasurer the office address of org is address city state nine for profit corporations shared the same office address with org bm-1 and bm-2 are listed as the officers of each of the nine corporations the nine corporations and their transactions and relationships with org if known are set forth below co-1 co-1 was incorporated in the state of state on june 19xx bm-2 was the chief_executive_officer ceo and secretary and bm-1 was the chief financial officer cfo the purpose of co-1 was to manage purchase and sell real_property and to seek pecuniary profit by engaging in any and all business activities not prohibited by law on september 19xx org and co-1 executed a pre-occupancy agreement for processing facility the agreement was signed by bm-1 as vice president of co-1 and by secretary and vice president on behalf of org the agreement stated that org presently leased office space from co-1 and desired to expand its operation by establishing a processing laboratory for the purpose of processing musculoskeletal allografts for human transplant the agreement stated that co-1 was in possession of another building at another location that would provide certain square footage of space and that org and co-1 agreed to enter into a cooperative agreement that would facilitate the remodeling build-out and relocation of the co-1 building to address to serve as a processing laboratory for org’s tissue banking for the stated consideration of dollar_figure org agreed to assume expenses activities for all necessary interior remodeling and relocation of the building to a location rear of the parking lot at address and that org would reimburse co-1 for any expenses made on behalf of org for these changes co-1 agreed to oversee the buildingout and remodeling within the specifications submitted by org and to manage all negotiations with the city of city for necessary licenses and building permits at the time of occupancy org agreed to enter into a separate agreement to lease the building from co-1 this leasing agreement was independent of the present leasing agreement between org and co-1 for the upper floor space in the main building located at address certain fixtures and equipment were considered the property of org but co-1 had the option to negotiate with org for the purchase of the equipment and fixtures within eighteen months of occupancy the primary building structure with external attachments and other enhancements remained the property of co-1 org agreed to maintain insurance on the building from the time that the agreement was executed form 886-a rev department of the treasury - internal_revenue_service page form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx06 on january 20xx org and co-1 executed an agreement for repayment of loan this agreement stated that org and co-1 had an agreement to acquire and renovate a modular building for the purpose of providing a certain amount of square footage for a tissue processing laboratory located at the rear of the parking lot at address and that the building out had been completed with both co-1 and org sharing expenses as set forth in a pre-occupancy agreement in this agreement advanced by org to co-1 to help with co-1 agreed to repayment a loan of dollar_figure the buildout co-1 agreed to pay org the amount of dollar_figure per month for a period of months beginning the of january 20xx the building and equipment was collateral for the advance until it was repaid in full by co-1 the loan repayment agreement was signed by bm-2 president and bm-1 vice president of co-1 and by vice president and secretary vice presidents of org other than the agreement to repayment there was no other documentation of the loan provided to the service in response to a request for information org indicated that there were other undocumented loans in amounts ranging from dollar_figure to dollar_figuredollar_figure between co-1 and org between vice president and co-1 and vice president and org on january 20xx co-1 and org entered into a lease agreement for the tissue processing laboratory building located near the rear of the parking lot at address the building was used for the processing of anatomical resources for medical use in this agreement org agreed to pay rent of dollar_figuredollar_figure to co-1 the lease was for a period of months with an option to renew with certain exceptions specified in the lease the lease agreement was signed by bm-2 president and bm-1 as vice-president and co-1 the agreement was signed by secretary and vice president as vice president of org on september 20xx co-1 and org entered into an affiliate agency the later agreement was signed by bm-1 on behalf of org agreement concerning the acquisition and distribution of transplantable tissue in the distribution area listed on attachment a to the agreement the term of the agreement was from september 20xx through august 20xx inclusive a similar agreement was entered for the period of september 20xx through august 20xx inclusive and by bm-2 on behalf of co-1 both agreements stated that for the stated consideration of dollar_figure org and co-1 agreed to increase the donor pool for musculoskeletal tissue and to facilitate the placement of an adequate supply of quality allograft tissue for transplantation to physicians dentists tissue banks hospitals medical centers and other appropriate medical facilities expenses and fees related to donor coordination acquisition approval and processing for distribution as well as revenue for services rendered would be shared by org and co-1 in a manner to be determined by the organizations attachment a to the agreement stated that org paid the expenses for medical directors shipping and form 886-a rev department of the treasury - internal_revenue_service page form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20x x06 processing costs co-1 paid for the procurement costs invoiced by source organizations co-1 was to receive percent of the distribution fees received for tissue placed from shared donors the agreement was signed by secretary on behalf of org and bm-2 on behalf of co-1 on december 20xx co-1 purchased an adjacent tract of land that would used for construction of an addition to the existing structure the tract of land was purchased for dollar_figuredollar_figure on september 20xx co-2 agreed to loan co-1 up to dollar_figuredollar_figure the loan was secured_by the property located at address city state the proceeds of the loan were used to construct a new_building located at address and to refurbish two existing buildings on the property located at address ra-1 and bm-2 acted as guarantors of the loan on december 20xx co-1 and org executed a lease agreeing that co-1 would lease the entire upstairs main level areas and storage areas below main level to org the term of the lease was for twenty four months ending on december 20xx with org having the option to renew for an additional to months at a increase in rent org agreed to pay co-1 rent of dollar_figure per month during the term of the lease the lease was signed on behalf of org by bm-1 and on behalf of co-1 by bm-2 as president of co-1 co-3 was incorporated in the state of state on september 19xx the ceo of co-3 was bm-1 and the cfo and secretary was bm-2 the articles of incorporation stated that the purpose of co-3 was to perform legal nurse consulting services and to seek pecuniary profit by engaging in any and all business activities not prohibited by law co-3 leased a portion of the premises located at address to org in a lease executed on march 19xx for a stated rental of dollar_figure per month the term of the lease was for twelve months with the lessee org having an option to renew for an additional twelve to twenty four months ata the entire upstairs main level area and storage areas below main level during the term of the lease org was responsible for all routine maintenance repairs which could be deducted from the lease payment if made org agreed to remove all the carpets from the floors and to refinish all the hardwood floors at its own expense org agreed to apply t the city of city for a fagade incentive grant’ to assist with the cost of painting the outside of the building and to replace the outside business sign org agreed to match the amount provided by the city up to of the actual costs of these improvements the lease was signed on behalf on of the lessor by bm-2 and on behalf of org by vice president vice president of org increase in rent this lease covered co-4 co-4 - the ceo of co-4 was bm-1 the cfo was secretary the form 886-a rev department of the treasury - internal_revenue_service page form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx06 org secretary was ra-2 and the agent was bm-2 co-4’s articles of incorporated stated that it had the general purpose of making pecuniary gain and profit on january 20xx co-1 and co-4 entered into a lease agreement for one office on the lower level and one joint bathroom for the property located at address the term of the lease was for months with co-4 having the option to renew for an additional to months at a increase in rent co-4 agreed to pay co-1 dollar_figurea month during the term of the lease the lease was signed by bm-2 on behalf of co- and secretary on behalf of co-4 co-4 and org executed an affiliate agency agreement the term of the co-4 agreement was for one year beginning on march 20xx and ending on february 20xx co-4 agreed to represent org in its accounts and serve as a liaison for org’s tissue services the intent expressed in the contract was to increase the donor pool for musculoskeletal tissue to pursue this intent co-4 agreed to establish contacts with the appropriate personnel in the hospitals that would result in the referral of donors suitable for the recovery_of musculoskeletal tissue in exchange based on invoices org agreed to pay co-4 a service fee of of the account amounts collected on co-4 accounts this agreement was signed by bm-1 president of org and secretary as vice-president of co-4 co-5 was incorporated on february 19xx the corporate officers are bm-2 and bm-1 the purpose of the corporation was to perform transportation embalming cremations and burials for funeral homes and educational facilites co-6 was incorporated on august 20xx and the corporate officers are bm-1 and bm-2 the purpose of the corporation was to procure distribute and process tissue or whole body donors co-7 bm-1 and bm-2 were the corporate officers the corporation was formed to manufacture distribute allographs and medical products co-8 was a temporary day care for sick children six weeks to years of age this entity was created on march 20xx co-9 was a day care for children six weeks to years of age this corporation was created on december 20xx and dissolved on march 20xx co-10 was an organization that purchased and sold hay products to farmers the organization was created on november 20xx org executed the following agreements with other entities to increase the amount of sales of tissue to physicians dentists tissue banks hospitals medical centers and form 886-a rev department of the treasury - internal_revenue_service page form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx06 org other appropriate medical facilities co-11 located at address city state- served as liaison for org to clients in co-11’s established sales territory org agreed to pay co-11 aservice fee of until monthly distribution level reached dollar_figuredollar_figure at which time the service fee would increase to this agreement was evidenced by a letter of intent dated january15 19xx org executed an co-12 agreement with co-12 aka co-12 located at address city state the term of the agreement began on april 20xx and ending on march 20xx co-12 represented org and served as its liaison in the states of state and state org agreed to pay co-12 as the dollar_figuredollar_figure monthly distribution fee was maintained the agreement was signed by bm-1 president of org and ra-3 president of co-12 of distribution revenue service fee as long co-13 located at address city state - served as a liaison for org in their sales territory org paid a service fee of in 20xx the agreement was terminated by org because clients furnished tissue had not paid the invoiced amounts co-14 located at address city state served as liaison for org co-14 called on and consulted with physicians known to have a need for musculoskeletal allografts provided by org service fees were paid to co-14 on accounts for which collections of the amount collected fees had been made fees for specialty allografts were for conventional allografts were agreement with co-14 was from march 20xx to february 20xx of the amount collected the term of the co-15 co-15 located at address city state and org executed a marketing representative agreement the term of the agreement was from may 20xx through april 20xx co-15 served as a liaison for org and called on medical facilities and physicians known to have a need for conventional tissue provided by org fees were for conventional allografts and for special allografts co-15 agreed to increase revenue in its service area the state of state co-16 co-16 located at address city state served as a liaison for org and called on medical facilities and physicians known to have a need for tissue provided by org the term of the agreement was may 20xx to april 20xx the fees paid_by org were area was the state of state state and state for conventional allografts and for special allografts co-16 service org received a letter dated june 20xx from the department of health and human services this letter was labeled warning letter 03-atl-21 the letter stated that during an inspection of the org facility conducted march 24-april 20xx the investigators documented significant deviations of the regulations for human tissue intended fro transplantation as set forth in title code_of_federal_regulations form 886-a rev department of the treasury - internal_revenue_service page form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx06 cfr part the investigators specifically noted the following violations a failure to prepare validate and follow written procedures for prevention of infectious disease contamination or cross-contamination by tissue during processing during 20xx org was made aware by the fda that tissue products processed and or distributed from donors procured in the state area by co-17 of city state contained possibly fraudulent information in the donor documentation org was one of five vendors who received the donor tissue the tissue was procured by co-17 without the consent of the families and proper screening for diseases investigation and class action lawsuits were filed against org these lawsuits were one factor which caused org to file a chapter petition under the bankruptcy code the chapter asset bankruptcy case is currently pending law sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational or scientific purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization is organized and operated exclusively for exempt purposes only if it engages primarily in activities that accomplish the exempt purposes specified in r c sec_501 sec_1_501_c_3_-1 of the income_tax regulations defines the term charitable in its generally accepted legal sense to include the advancement of education or science sec_1_501_c_3_-1 of the regulations defines the term educational to t he instruction or training of the individual for the purpose of improving or include a developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that a scientific_organization may meet the requirements of sec_501 only if it serves a public rather than a private interest and it is organized and operated in the public interest sec_1_501_c_3_-1 of the regulations provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial operations sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals an organization must establish that it is not organized or operated for the benefit of private interests such as designated form 886-a rev department of the treasury - internal_revenue_service page form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20x x06 individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of r c sec_501 if the trade_or_business furthers an exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business an organization must not engage in substantial activities that fail to further an exempt exempt purposes in that case the issue was whether the purpose in better business bureau of washington d c v united_states u s nonexempt the supreme court held that the presence of a single purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly organization was an educational_organization within the meaning of the employment_tax definition set forth in u s c sec_1011 which excepted from the term employment service performed in the employ of a charitable or education organization no part of the net_earnings of which inured to the benefit of any private_shareholder_or_individual this section's terms are similar to sec_501 the organization contended that all of its purposes and activities were directed to the education of business men and the general_public merchants were taught to conduct their business honestly and consumers were taught to avoid being victimized and to purchase goods intelligently the court found that the trade_association had an underlying commercial motive in order to fall within the claimed exemption an organization must be devoted to educational_purposes exclusively the term exclusively is a term of art and exclusively does not mean solely the term exclusively means that not more than an insubstantial part of an organization’s activities are in furtherance of a non-exempt purpose see sec_1_501_c_3_-1 and easter house v united_states cl_ct ct_cl aff'd without opinion 846_f2d_78 fed cir cert_denied 488_us_907 in easter house v united_states supra the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placing children with adoptive parents qualified for exemption under sec_50 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the adoption service provided all of the organization's income the court held that the business_purpose and form 886-a rev department of the treasury - internal_revenue_service page fotm a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx06 not the advancement of educational and charitable activities purpose of the adoption service was its primary goal the profit making fee structure of the adoption service overshadowed any other purpose in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in r c sec_501 because it also served private interests more than incidentally the court held that private benefit and private_inurement are two distinct requirements which must be independently satisfied an organization's conferral of benefits on disinterested persons may cause it to serve a private interest within the meaning of sec_1 c - d ii the question of whether an organization serves private interests and whether an organization’s activities are conducted for private gain may be resolved by examining the definiteness and charitable nature of the class to be benefited and the overall purpose for which the organization is operated size alone does not confer charitable status see also 114_tc_498 20xx private interests include not only related_persons and insiders but also unrelated and disinterested private parties in arlie foundation v commissioner f_supp 2d d d c 20xx organization hosted conferences and approximately percent of its operating revenue was from fees paid_by clients and approximately eight percent from endowments an average of percent of the conference events were for government clients percent for non-profit and or educational clients and ‘percent for other users the court considered the commerciality doctrine in determining whether the organization met the operational_test the commercial manner in which an organization conducts its activities may indicate that the organization is operated primarily for nonexempt commercial purposes rather than for exempt purposes the following factors are used in applying the commerciality doctrine competition with profit commercial entities extent and degree of below cost services provided pricing policies reasonableness of financial reserve whether the organization uses commercial promotional methods advertising and the extent to which the organization receives charitable donations the court held that the activities of the organization were primarily for commercial and not for exempt purposes based on the following facts the nature of organization's clients and competition its advertising expenditures and the substantial revenues derived from weddings and special events in 950_f2d_365 cir the court held that that an organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for a substantial non-exempt commercial purpose even though its activities may also further an exempt_purpose religion form 886-a rev department of the treasury - internal_revenue_service page department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx06 org in 88_tc_1 aff'd without published opinion f cir the court held that an association formed in a private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as a r c sec_501 organization although the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development one factor which the court considered was that the organization did not solicit or receive voluntary contributions from the public its source of revenue percent was from the members whom it served the organization did not operate primarily for a public interest the existence of a substantial nonexempt purpose even if coexisting with an exempt_purpose precludes qualification under sec_501 in this case private benefit existed because persons having a private or personal_interest residents and property owners in the organization’s activities were the intended beneficiaries of the organization's activities in 765_f2d_1387 th cir affg tcmemo_1984_349 the court held in determining whether the organization has a substantial non-exempt purpose the critical inquiry is not whether particular contractual payments to a related for profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the exempt_organization the integration between the organization's activities and those of its related for profit entities the control of those entities by the insiders the substantial current as well as potential abuse through manipulation of the arrangements between the entities and the large amounts of current and direct financial benefits derived from the operations of the entities by the insiders caused the court to rule that the organization was not entitled to exempt status under sec_501 of the code in 71_tc_1067 aff'd without published opinion f 2f cir the court held an organization that was a_ part of a franchise system which was operated for private benefit and that the organization’s affiliation with the system tainted it with a substantial commercial purpose in 66_tc_850 the court held that the integration of the founder’s private medical practice with the operations of the hospital an exempt_organization resulted in the net_earnings of the exempt_organization inuring directly and indirectly to the founder and his family the founders dominated the affairs of the exempt_organization the operations of the exempt_organization and the founders were so integrally interwoven in their daily operation that only the faintest outlines of a separable operating charity could be perceived there form 886-a rev department of the treasury - internal_revenue_service page department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx06 org was commingling of expenses and receipts the sharing of employees and facilities the joint_occupancy of space and unified billing procedures the court stated that the term net_earnings as used in sec_501 includes more than the net profits as reflected on the organization’s books net_earnings may inure to the benefit of an individual in a variety of ways and not merely through the distribution of dividends the court considered the fact that the organization made loans which were not in its own best interests and would not have been made by the parties on an arm-s-length basis and that these loans resulted in financial benefit to the founder of the organization and his children the organization also made payments to improve a nursing home owned by the founder of the organization and children and therefore they derived direct financial benefit from the organization's payment in 46_tc_519 aff'd per curiam 397_f2d_814 the cir the court held that the hospital had no defined plan for dispensing charity provided only a minimal amount of charitable care and allowed the founding doctors to share in the substantial fees from the privately operated laboratory and x-ray departments for which they performed no services of any consequence the court held that the mere fact that the petitioner maintained a hospital did not in and of itself justify the conclusion that it was operated exclusively for charitable purposes while the diagnosis and cure of disease are indeed purposes that may furnish the foundation for characterizing an activity as charitable something more is required it was found that in this case there was no evidence that the taxpayer ever held themselves out to the public even in a limited way as a charitable institution the charitable operation was virtually inconsequential and the hospital’s operation to a considerable extent was for the benefit of the founders in 30_tc_642 the court held that the net_earnings of an exempt_organization inured to the benefit of private shareholders when they paid excessive rentals to a dominant group of persons which managed its affairs and made valuable improvements upon the real_estate owned by such persons in revrul_68_373 1968_2_cb_206 the service held that an organization whose drugs for commercial pharmaceutical companies primary activity was clinically testing to comply with the food and drug administration's requirements that drugs be tested for safety and efficacy before they can be marketed was not engaged in scientific research the ruling stated that clinical_testing is an activity ordinarily carried on as an incident to a pharmaceutical company’s commercial operations the fact that the testing must be done by highly qualified professionals does not change its basic nature the testing does not constitute scientific research within the meaning of sec_1 c - d i of the regulations revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated sec_501 organizations form 886-a rev department of the treasury - internal_revenue_service page department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx06 org was not exempt the services consisted of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation these activities were designed for the individual needs of each client organization receipts of the organization were from services rendered disbursements were for operating_expenses the service reasoned that providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 furnishing the services at cost lacked the donative element necessary to establish the activity as charitable revrul_72_369 1972_2_cb_245 held not exempt under sec_501 of the code a nonprofit organization formed to provide managerial and consulting services at cost to unrelated c organizations the organization’s receipts were from services rendered and disbursements were for operating_expenses the service reasoned that providing managerial and consulting services on a regular basis for a fee is the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize this activity as charitable under sec_501 a trade_or_business ordinarily carried on for profit government’s position non-profit organizations that are organized and operated exclusively for religious charitable or educational_purposes can qualify for a tax exemption under sec_501 although the statutory provision does not specifically mention medical_care it is the position of the service that the promotion of health is in the general law of charity deemed beneficial to the community as a whole although it does not benefit everyone in the community see revrul_69_545 1969_2_cb_117 and revrul_66_323 1966_2_cb_216 in revrul_66_323 1966_2_cb_216 a blood bank was held to be exempt under sec_501 under the facts presented in revrul_66_323 the blood bank within the limits of its ability supplied blood free for indigent and charity patients the blood bank also served as a free repository of blood for a local research foundation in a volunteer program jointly maintained by it and the foundation it also provided blood to other institutions for research purposes other activities of the organization include a collaborating with an exempt_organization in a free program of blood typing of volunteer donors b opening of several blood-drawing stations in the area which it serves c pioneering in the development of a program to help meet the need for fresh blood in connection with the increasing procedure d allocating funds to a blood coagulation research program conducted jointly with an exempt research center and e providing gratuitous services of an educational nature to the community although the organization charges those who are able to pay for its services its charges for blood and blood products are generally less than the prevailing rates charged by commercial blood distributors furthermore the use of open heart surgery as a standard surgical form 886-a rev department of the treasury - internal_revenue_service page form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx06 org blood bank was committed by its charter to use all funds received for its services in excess of operating costs for the accomplishment of its declared charitable purposes including expansion of its services as required by the community need it was also committed to furnishing services to any person notwithstanding his her inability to pay moreover its trustees were required to review periodically the schedule of charges to insure that they are not higher than is reasonably necessary to enable it to perform its community function in carrying out its purposes the blood bank had a volunteer blood replacement program which enabled recipients of blood to extinguish in whole or in part the charges they would otherwise have to pay with some of the institutions it serves replacement of blood is accepted on a two-for-one basis with no service charge c however not every organization that promotes health will qualify for exemption under in interpreting the above cited revenue rulings various court decisions have highlighted several factors that are relevant under the community benefit analysis these factors include must provide some community service_organization the size of the class eligible to benefit free or below-cost products or services treatment of persons participating in governmental programs such as medicare or medicaid use of surplus funds for research or educational programs and composition of the board_of trustees under sec_501 a health-care provider must make its services available to all in the community plus provide additional community or public benefits the benefit must either further the function of government-funded institutions or provide a service that would not likely be provided within the community but for the subsidy further the additional public benefit conferred must be sufficient to give rise to a strong inference that the public benefit is the primary purpose for which the organization operates see ihc health_plans inc v commissioner f 3d cir 20xx and the cases cited therein that in geisinger health plan v commissioner f 2d cir the court held it primarily benefits the community one way to qualify is to provide emergency room services without regard to patients’ ability to pay another way to qualify is to provide free care to indigents a qualify for tax-exempt status hospital will if a form 886-a rev department of the treasury - internal_revenue_service page form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items 20x06 org schedule no or exhibit year period ended hospital may also benefit the community by serving those who pay their bills through public programs such as medicaid or medicare org has failed to establish that it operated for a charitable purpose by providing community service it merely procured tissue that was sold to medical entities that could afford to pay for the tissue the organization did not operate any educational programs the facts also indicate that the net_earnings of org inured to the benefit of its corporate officers shareholders which controlled org and the organizations with which it entered contracts for either the leasing of the premises improvements to the premises and sale proceeds split with the for profit entities that solicited tissue sales for org conclusions accordingly the exempt status granted org inc under sec_501 is revoked effective as of the date of the revocation letter contributions made to org inc on or after the date of this revocation letter are not deductible by the donor under sec_170 org inc must file the form_1120 u s_corporation income_tax return for the period ending june 20xx and all years thereafter if or for the tax periods ending december if it becomes a calendar_year taxpayer it remains a fiscal_year taxpayer form 886-a rev department of the treasury - internal_revenue_service page
